UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2226


GREG GIVENS,

                Plaintiff - Appellant,

          v.

WILLIAM   CRISWELL;   REBECCA      RANDOLPH;   JOHN   DOE,   1,
individually and collectively,

                Defendants – Appellees,

          and

MAIN STREET BANK; UNITED BANK, d/b/a United National Bank;
UNITED BANK – DUNBAR, d/b/a United National Bank; ROSELYN J.
CANTINI, United Bank; OHIO COUNTY, WEST VIRGINIA, Ohio
County Prosecutor Office; WHEELING POLICE DEPARTMENT,

                Defendants.



                              No. 09-2284


GREG GIVENS,

                Plaintiff - Appellant,

          v.

WILLIAM   CRISWELL;   REBECCA      RANDOLPH;   JOHN   DOE,   1,
individually and collectively,

                Defendants – Appellees,

          and
MAIN STREET BANK; UNITED BANK, d/b/a United National Bank;
UNITED BANK – DUNBAR, d/b/a United National Bank; ROSELYN J.
CANTINI, United Bank; OHIO COUNTY, WEST VIRGINIA, Ohio
County Prosecutor Office; WHEELING POLICE DEPARTMENT,

                Defendants.



                              No. 10-1293


GREG GIVENS,

                Plaintiff - Appellant,

          v.

WILLIAM   CRISWELL;   REBECCA      RANDOLPH;   JOHN   DOE,   1,
individually and collectively,

                Defendants – Appellees,

          and

MAIN STREET BANK; UNITED BANK, d/b/a United National Bank;
UNITED BANK – DUNBAR, d/b/a United National Bank; ROSELYN J.
CANTINI, United Bank; OHIO COUNTY, WEST VIRGINIA, Ohio
County Prosecutor Office; WHEELING POLICE DEPARTMENT,

                Defendants.



                              No. 10-1325


GREG GIVENS,

                Plaintiff - Appellant,

          v.

WILLIAM   CRISWELL;   REBECCA      RANDOLPH;   JOHN   DOE,   1,
individually and collectively,

                Defendants – Appellees,

                                   2
          and

MAIN STREET BANK; UNITED BANK, d/b/a United National Bank;
UNITED BANK – DUNBAR, d/b/a United National Bank; ROSELYN J.
CANTINI, United Bank; OHIO COUNTY, WEST VIRGINIA, Ohio
County Prosecutor Office; WHEELING POLICE DEPARTMENT,

                Defendants.



Appeals from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00025-FPS-JSK)


Submitted:   May 20, 2010                 Decided:   July 21, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg Givens, Appellant Pro Se. Lee Murray Hall, JENKINS
FENSTERMAKER, PLLC, Huntington, West Virginia; Keith C. Gamble,
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC, Morgantown, West
Virginia; James Thomas McClure, GOMPERS, MCCARTHY & MCCLURE,
Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            Greg    Givens     seeks   to   appeal    various     district    court

orders in his 42 U.S.C. § 1983 (2006) case.                       This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain      interlocutory    and    collateral       orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                          The orders

Givens seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.             Accordingly, we dismiss the

appeals for lack of jurisdiction.               We deny Givens’ motion to

strike and dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in    the    materials

before    the    court   and    argument    would     not   aid   the    decisional

process.

                                                                          DISMISSED




                                        4